t c memo united_states tax_court pope talbot inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date grady m bolding james e burns jr russell d uzes kevin p muck and d cameron baker for petitioner milton j carter jr terri merriam henry t schaefer christopher d hatfield randall e heath and robert f geraghty for respondent memorandum opinion ruwe judge respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively in 104_tc_574 we denied petitioner’s motion for partial summary_judgment and granted respondent’s motion for partial summary_judgment holding that under sec_311 petitioner’s gain on the distribution of appreciated_property is to be determined as if petitioner sold the property in its entirety for fair_market_value and not by reference to the value of the property interest received by each shareholder the primary issue for decision herein is the fair_market_value of the property distributed by petitioner after concessions the remaining issues for decision are whether petitioner may offset fees in the amount of dollar_figure in which were incurred in connection with the distribution against its sec_311 gain as costs of sale whether petitioner may deduct investment banking fees in the amounts of dollar_figure and dollar_figure in and respectively for advice regarding potential hostile takeovers and whether petitioner may deduct dollar_figure paid to depository trust co in in connection with holding petitioner’s stock some of the facts have been stipulated and are so found the stipulation of facts first supplemental stipulation of facts and stipulations of exhibits are incorporated herein by 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure this reference for purposes of convenience our findings_of_fact with respect to respondent's specific determinations will be combined with our opinion on each issue background petitioner is a publicly held delaware corporation with its principal_place_of_business in portland oregon petitioner’s shares are traded on the new york stock exchange during petitioner engaged in several businesses primarily in oregon and washington including timber sawmill and pulp mill operations land development and resort businesses in date petitioner’s board_of directors adopted a plan of distribution the plan under the terms of the plan petitioner would transfer its timber and land development properties and related assets located in the state of washington collectively referred to as the washington properties to pope resources a newly formed delaware limited_partnership the partnership upon transfer of the washington properties to the partnership the managing general_partner was to make a pro_rata distribution of the interests in the partnership partnership units or units on the basis of one partnership unit for each five shares of common_stock petitioner’s board_of directors believed the plan to be in the best interests of petitioner’s shareholders for several reasons first the plan would provide certain tax benefits including elimination of the double tax associated with the corporate form and the passing through of net losses to the unitholders next the plan would substantially improve petitioner’s balance_sheet by increasing the shareholder’s equity by approximately dollar_figure million and generating approximately dollar_figure million in cash finally the plan would provide potential increased economic returns from the washington properties to the unitholders the board_of directors believed that the market_value of the washington properties was not fully reflected in the trading price of petitioner’s common_stock and by placing these properties in a separate_entity the board_of directors could achieve a higher overall value for the shareholders petitioner’s shareholders approved the plan at a special shareholder’s meeting on date on date prior to the effective date of the plan the partnership units began trading on a when issued basis on the pacific stock exchange there were approximately million partnership units and the weighted average trading price of the units for the period date through date was approximately dollar_figure per unit on date pursuant to the terms of the plan petitioner borrowed approximately dollar_figure million from when issued is a term used in connection with a security not yet authorized for issuance it refers to a conditional transaction in which one indicates a desire to buy when the security is authorized and available for sale travelers insurance co secured_by approximately big_number acres of its timberlands located in the state of washington transferred all its approximately big_number acre sec_3 of washington timberlands to the partnership subject_to the travelers' loan transferred all its washington land development and resort business to the partnership transferred dollar_figure million in cash to the partnership for working_capital and sold certain installment note receivables to the partnership for approximately dollar_figure million in cash the original general partners of the partnership were pope mgp inc mgp and pope egp inc egp both delaware corporations initially mgp and egp were owned equally by two of petitioner’s principal shareholders peter t pope and emily t andrews the corporate general partners held an aggregate interest of approximately percent in the capital profits losses and distributions of the partnership responsibility and authority for management of the partnership was vested exclusively in mgp as the managing general_partner limited partners had no management power and only limited voting rights mgp could be removed and replaced as managing general_partner only with the affirmative vote of partners of record holding at least percent of the units issued upon distribution 3petitioner's proxy statement refers to big_number acres 4this included big_number acres in addition to the big_number acres of timberlands that have been held by the unitholder or the unitholder’s family continuously for at least years or percent of units held by all partners petitioner was not a partner in the partnership and received no partnership units on date descendants of the founding families owned dollar_figure percent of the outstanding_stock of petitioner--the pope family owned dollar_figure percent and the andrews family owned dollar_figure percent they received corresponding percentages of partnership units peter t pope and adolphus andrews jr were members of the board_of directors of petitioner and mr pope was the chairman of the board and the chief_executive_officer discussion the first issue we must decide is the fair_market_value of the washington properties transferred by petitioner to the partnership fair_market_value is traditionally defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 71_tc_1129 the standard is objective using a purely hypothetical willing buyer and seller 680_f2d_1248 9th cir 94_tc_193 however the hypothetical sale should not be constructed in a vacuum isolated from the actual facts that affect value 79_tc_938 the determination of fair_market_value is a question of fact 325_f2d_934 8th cir affg tcmemo_1961_347 estate of newhouse v commissioner supra pincite in general property is valued as of the valuation_date on the basis of market conditions and facts available on that date--without regard to hindsight subsequent events are considered only to the extent that they were reasonably foreseeable at the date of valuation 88_tc_38 moreover valuation is generally based on the highest_and_best_use of the property to be valued buse v commissioner supra pincite both parties have submitted very extensive expert witness reports and testimony relating to the fair_market_value of the washington properties while expert opinions can assist the court in evaluating a claim we are not bound by the opinion of any expert witness and may reach a decision based on our own analysis of all the evidence in the record 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 estate of newhouse v commissioner supra pincite value of timber timberlands and development property the timberlands transferred to the partnership consisted of approximately big_number acres of timberland located in the puget sound area of the state of washington within a 50-mile radius of seattle washington according to petitioner's proxy statement which describes this transaction the timberlands included approximately million board feet5 of commercial softwood stands percent of which were douglas fir and the remainder of which were hemlock and other species the proxy statement shows the approximate age class distribution of petitioner’s softwood stands in as follows age class in millions percentage board feet year sec_41 years year sec_127 year sec_75 year sec_87 in general petitioner harvested softwood stands after they attained years of age according to the proxy statement the timberlands also included approximately million board feet of hardwood stands consisting mostly of alder that had little 5a board foot is a unit of measure for sawtimber and lumber that is 12-inches square and 1-inch thick commercial value the market for timber and timberland was depressed in but began to rise in mid-1986 petitioner’s expert ray e granvall jr of cascade appraisal services inc appraised approximately big_number acres of timberland6 containing about big_number thousand board feet mbf of merchantable timber as of date and concluded that the market_value of the property was dollar_figure mr granvall relied primarily on an economic approach in which he separately valued merchantable timber reproduction timber ie premerchantable timber that is less than years of age and bare land and adjusted these indicated values to fair_market_value by applying a comparable sales adjustment factor mr granvall considered merchantable timber to include softwood and hardwood stands over years old in estimating the value of merchantable timber mr granvall utilized a procedure known as conversion return analysis this approach starts with the value of the end-product generally the spot market prices for logs and then deducts logging costs to arrive at an indicated value for the merchantable timber mr granvall started with an average delivered log price of dollar_figure mbf he arrived at this figure using published price lists for both 6this figure includes acreage that petitioner described as development properties in its proxy statement domestic and export markets he then subtracted the following logging costs cost component dollars per mbf fall and buck dollar_figure yard and load haul road construction road use maintenance slash scaling administrative excise_tax reforestation total dollar_figure mr granvall also subtracted a profit and risk factor equal to dollar_figure mbf finally mr granvall applied a comparable sales adjustment factor of which is equivalent to a 39-percent discount to the net log value to arrive at an indicated value for merchantable timber of dollar_figure mbf or dollar_figure total mr granvall computed his comparable sales adjustment factor by averaging the transaction prices for four comparable sales that he selected and adjusted for size differences the four comparable sales selected by mr granvall occurred between date and date and ranged in size between big_number and big_number acres 7he estimated the profit and risk pincite percent of the delivered log value net of logging costs and adjusted that amount for contract profit which was already included within the delivered log values mr granvall estimated the value of reproduction timber using a discounted cash-flow analysis in applying this analysis mr granvall considered any timber less than years of age to be reproduction timber mr granvall projected the value of the reproduction timber pincite years which he considered to be the optimum harvest age and discounted it to present_value using discount rates ranging from percent for site v highly productive to percent for site i poorly productive he then applied the comparable sales adjustment factor of dollar_figure to arrive at a total value for reproduction timber of dollar_figure mr granvall estimated the value of bare land by site class and then applied the comparable sales adjustment factor to the total using this approach mr granvall estimated the value of the bare land at dollar_figure respondent’s expert james w prochnau of jackson prochnau inc appraised approximately big_number acres8 of 8the difference in the number of acres appraised by each expert as timberland is attributable to their differing opinions as to how much of the land has a higher and better use as something other than timberland it is petitioner's contention that in addition to the big_number acres of undeveloped land classified as timberland by mr granvall approximately big_number acres of land transferred to the partnership had a higher and better use as development land respondent on the other hand argues that of the undeveloped land transferred to the partnership only big_number acres should be classified as timberland while big_number acres had a reasonable potential for development and accordingly should be valued as such the parties refer to this higher and better use property as transitional or development property timberland containing about big_number mbf of merchantable timber as of date and concluded that the market_value of the property was dollar_figure million mr prochnau first divided the timberland into six smaller parcels based on geographic location and market access his rationale for doing so was to attract buyers who are interested in specific income_property or may be incapable of financing the purchase of larger properties to liquidate the property quickly and to maximize sales revenue smaller units reduce the discount related to the wholesale nature of larger sales mr prochnau then applied a valuation methodology similar to that of mr granvall he estimated the value of each component ie merchantable timber reproduction timber and bare land and multiplied the total by a ratio to arrive at the total market_value in estimating the value of merchantable timber which he defined as softwood stand sec_50 years and older and hardwood stand sec_40 years or older mr prochnau used published price quotes and contract sales prices to arrive at an average9 delivered log price of dollar_figure mbf he then subtracted the following average logging costs 9the average amounts of delivered log prices and logging costs are spread over only five of the six parcels of timberland because tract number six contained no merchantable timber cost component dollars per mbf fall and buck dollar_figure yard and load dollar_figure trucking dollar_figure road construction dollar_figure road maintenance fees dollar_figure excise_tax dollar_figure contingency dollar_figure total dollar_figure mr prochnau thus determined that the gross value of the merchantable timber before applying any discount was dollar_figure mr prochnau then estimated the value of reproduction timber using a growth-discount analysis that grows reproduction timber ie timber younger than years to age and then discounts the harvest value to present_value the delivered log price is determined in the same manner as for merchantable timber to this price mr prochnau applied an appreciation rate of percent and deducted carrying charges of dollar_figure per acre this future value was then discounted to present_value using a rate of percent using this approach mr prochnau estimated the value of reproduction timber at dollar_figure before making a comparable sales adjustment mr prochnau estimated the value of bare land by site class using a comparable sales analysis mr prochnau utilized comparable sales between date and date ranging in size between and big_number acres he adjusted these comparable sales for differences in location ie proximity to shipping or delivery points and desirability of location and concluded that the total gross value before discount of the bare land was dollar_figure mr prochnau took the sum of the gross values for each of the components ie merchantable timber reproduction timber and bare land and determined an indicated value under two different approaches--the comparable sales approach and the income approach under the comparable sales approach mr prochnau utilized comparable sales of between and big_number acres that occurred between date and date for each comparable sale mr prochnau calculated a comparable sales ratio equal to the actual sale price divided by the gross value of the components as estimated by mr prochnau the comparable sales ratio is relative to the term discount or premium commonly referred to in appraisals he then performed a regression analysis to plot the variation of comparable sales ratios over the range of comparable sale sizes the comparable sales ratio chosen by mr prochnau for each tract of the subject property was between and indicating a discount of between dollar_figure and dollar_figure percent applying the appropriate comparable sales ratio to the total gross value of each tract of the subject property mr prochnau calculated an indicated value of dollar_figure for the subject property under the comparable sales approach under the income approach the gross values of reproduction timber and bare land were determined as they were for the comparable sales approach the merchantable timber component however was adjusted for time by applying an interest rate of percent and profit and risk percent of net stumpage value an income ratio was then calculated for each tract by dividing the component value of merchantable timber as adjusted for time and profit and risk by the gross component value of merchantable timber the income ratios for each tract as determined by mr prochnau ranged from to indicating a discount between dollar_figure and dollar_figure percent the income ratios were then applied to the reproduction timber and bare land components and the product was added to the adjusted merchantable timber value yielding a total indicated value of dollar_figure under the income approach mr prochnau based his final conclusion of dollar_figure million on the indicated values under both the comparable sales and income approaches overall the parties’ experts used similar approaches in valuing the timber and timberland where the experts differ primarily is in their calculation of logging costs the discount applied to the gross value of the subject property the treatment of reproduction timber and the amount of property that has a higher and better use and thus a higher value than timberland in determining the logging costs both experts included contract logging and associated costs ie the costs that would be incurred by a landowner in harvesting the timber and delivering it to the point of sale specifically these costs include falling or cutting the trees bucking or sectioning the trees into log lengths that maximize volume and value yarding or moving the bucked logs from the woods to a roadside landing loading the logs onto trucks hauling or transporting the logs to the mill road construction and maintenance excise_taxes and contract administration or keeping track of the contractors hired to harvest the timber petitioner’s expert however included scaling reforestation and slash disposal costs in addition to the contract logging costs scaling is the measuring and grading of logs once they have arrived at the log dump or mill it is generally performed by an independent third party and the cost is typically paid_by the purchaser of the timber slash burning and reforestation involve cleaning the ground and replanting the timber that has been removed from the timberland reforestation is required by washington law in order to maintain the property’s designation as forestland if the owner fails to reforest the property it will be converted to ad valorem land which is taxed at a higher rate in addition upon conversion the owner must pay a conversion tax equal to the additional_amount of tax that the owner would have paid if the property had been subject_to the ad valorem tax_rate for the preceding years in the present case we are trying to determine what a hypothetical buyer would pay for an entire tree farm not just the delivered logs thus we think that a buyer would consider such costs as slash burning and reforestation because those are costs associated with operating a tree farm petitioner has not persuaded us however that a hypothetical buyer would consider scaling costs as those costs are normally incurred by the purchaser of the timber not the owner of the tree farm respondent also argues that petitioner’s expert has overstated the contract logging costs the parties agree that petitioner’s actual costs for are relevant in determining the reasonableness of any cost estimate petitioner claims that its actual costs were approximately dollar_figure mbf in which establishes the reasonableness of mr granvall’s estimate of dollar_figure mbf however petitioner's actual cost records include a substantial amount for general administrative costs that significantly exceeds the amount of administrative costs that even petitioner's expert includes in costs respondent on the other hand claims that petitioner’s actual costs using only the cost items listed by petitioner's expert were approximately dollar_figure mbf which confirms the reasonableness of mr prochnau’s estimate of dollar_figure mbf however this is partially attributable to differences in the way the cost elements are described in the expert report and petitioner's cost records based upon our analysis of petitioner’s cost records and giving due consideration to all the evidence with respect to logging costs we find dollar_figure to dollar_figure mbf to be a reasonable cost estimate range the next fact upon which the parties’ experts disagree is the discount to be applied to the gross value of the subject property both of the parties’ experts discounted their initial valuation estimate for the size of the parcel and agreed that the larger the parcel the larger the discount both of the experts derived their discounts from comparable sales however respondent’s expert mr prochnau applied an average discount of dollar_figure percent while petitioner’s expert mr granvall applied a discount of percent the difference results largely from their differing assumptions about how the timberland should be marketed mr prochnau divided the property into six parcels while mr granvall assumed that the property would be sold as a single parcel mr prochnau believed that partitioning the property would maximize the sales revenue because of the smaller discount result in a shorter liquidation_period for the property and attract smaller buyers who would not be able to finance the purchase of a larger parcel mr granvall on the other hand believed that operating large tracts of timberland was more efficient and that the practice in the timber industry in was to sell land in large blocks while we agree that partitioning the land into smaller parcels would reduce the overall discount we do not think that partitioning the land is appropriate in the present case given the depressed market and lack of demand for timberland in we do not see how partitioning the land into smaller parcels would significantly shorten the liquidation_period for the property moreover the owner would incur additional costs in partitioning and selling multiple parcels of land the evidence indicates that while smaller buyers were entering the timberland market in and later the most likely buyers in were large industrial buyers accordingly we shall consider the value of the timberland as if it were sold as a single parcel viewing the sale as such we believe that a 39-percent discount would be appropriate the parties’ experts also disagree upon the classification of reproduction timber the optimal harvest age for softwood timber wa sec_50 years both parties' experts assumed for purposes of applying their discounted cash-flow analyses that reproduction timber would be held to age the difference lies in the experts’ treatment of timber between the ages of and years mr prochnau respondent’s expert treated the timber falling in the age group as reproduction timberdollar_figure mr granvall 10actually mr prochnau classified softwood timber under years into two categories--timber between and years was classified as immature and timber less than years was continued petitioner’s expert treated such timber as merchantable we note that almost percent of petitioner’s timber fell within the age classification we find mr granvall’s approach to be inconsistent for timber up to years old mr granvall grew it to age and discounted it to present_value but for timber between and years he harvested it immediately this timber if held to age would net a higher profit we think that a hypothetical buyer would consider this economic opportunity and value the timber accordingly finally the parties agree that some portion of petitioner’s undeveloped land had a higher and better use as something other than timberland however they disagree as to the amount of such property the parties refer to this higher and better use property as transitional or development property in petitioner formed pope talbot development for the purpose of dealing in real_estate sales petitioner often sold or contributed_property to pope talbot development that petitioner’s management had determined was potentially developable and was more valuable as development property than as timberland in pope talbot development held approximately big_number acres the most recent transfer of big_number continued referred to as reproduction to simplify the comparison of the reports of the two experts we refer to all premerchantable timber as reproduction acres occurred in date pursuant to the plan petitioner transferred all the property held by pope talbot development to the partnership however as set forth in the notice and proxy statement that petitioner sent to its shareholders describing the plan petitioner classified only big_number acres of this property as development property the remainder was classified as timberland respondent’s expert bruce c allen of bruce c allen associates inc determined that approximately big_number acres parcels of land held by pope talbot development had development potential in the reasonably foreseeable future ie years dollar_figure a majority of this property was located in kitsap and jefferson counties kitsap county is the more developed of the two counties with a broad economic base and well-established cities jefferson county is more rural with lower values and lower levels of development in appraising the land mr allen utilized a sales comparison approach he analyzed roughly sales spanning the period from through he adjusted the comparable sales for differences in size location topography access zoning view and forested appearance mr allen opined that due to the generally flat market conditions only those sales in 11most of the acreage mr allen valued was classified as timberlands in petitioner's proxy statement in the proxy statement petitioner classified only big_number acres of land transferred to pope resources as development properties big_number acres were classified as timberlands required a time adjustment to mr allen assumed that some timber would remain on the subject property because of the difficulty in marketing completely bare or clear-cut land in cases where the parcels were large and comparable sales were not available mr allen utilized a development approach the approach involved an analysis of the potential segregation of a parcel less the costs to segregate and sell the lots mr allen retained a planning firm specializing in the subdivision of land to assist in the estimation of the development costs to the extent that a typical buyer would recognize the value of merchantable timber in excess of a light forested cover mr allen relied on mr prochnau for the value of such excess timber mr allen then applied a bulk discount of percent to the total appraised value of the subject properties to recognize several potentially offsetting factors the ability to sell scattered parcels individually the near-term development potential of property in kitsap county the long-term holding prospect of property in jefferson county and the moderate activity in pierce county mr allen estimated the total market_value of the development properties after discount to be dollar_figure million petitioner’s expert byron slack of national appraisal co determined that approximately big_number acres parcels had development potential mr slack utilized a market or comparable sales approach to valuing these parcels making adjustments to the comparable sales prices where necessary one parcel however the gold mountain broadcast site was valued using an income approach capitalizing net_income pincite percentdollar_figure the parties agree that eight parcels had a higher and better use than timberland a comparison of the estimated values of these properties is as follows property mr allen mr slack bucklin ridge poulsbo everett gamblewood pete’s mountain discovery bay camano hill brown’s point dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure like the market for timberland the real_estate market was depressed in as such we do not agree with mr allen's determination that big_number acres of real_estate held by pope talbot development were potentially developable in the reasonably foreseeable future moreover we note that upon conversion of designated forestland into ad valorem property the owner must pay a conversion tax equal to the additional_amount of tax that the owner would have paid if the property had been subject_to the ad valorem tax_rate for the preceding years while this cost 12mr slack valued the gold mountain parcel at dollar_figure is not incurred until actual conversion we think that a hypothetical buyer would consider this potential cost mr allen did not account for conversion costs in his analysis upon consideration of the experts’ reports and testimony and other evidence relating to the development potential of the property we believe that approximately big_number acres of the property held by pope talbot development should be classified as development property having a higher and better use than timberland in sum we have considered each expert’s report and testimony with respect to timber timberland and development property and have determined that we cannot accept or reject either party’s experts in full based upon the record before us and the conclusions we have reached above we believe that the collective value of the timber and timberland was between dollar_figure and dollar_figure million and the value of the development property was between dollar_figure and dollar_figure million port ludlow community the port ludlow community is a resort and residential development project located in port ludlow washington on the puget sound prior to the transfer of port ludlow to the partnership approximately acres of land had been developed and approximately lots had been sold at prices ranging from dollar_figure to dollar_figure as of date approximately developed lots remained available for sale and about big_number additional acres in the port ludlow area were available for future developmentdollar_figure facilities at the port ludlow community include a marina a full-service restaurant a convention center a sales office and an 18-hole golf course in village resorts inc a resort management company leased these facilities the property transferred to the partnership remained subject_to this lease by the wastewater treatment plant at port ludlow was operating well in excess of capacity the department of ecology imposed a moratorium on new sewer hookups until certain interim improvements were made and an expansion plan was approved the department of ecology dropped the moratorium in date however sales of petitioner’s existing lots were still not permitted until expansion of the sewer was completed in petitioner estimated that the expansion project would be completed by the end of at a cost of between dollar_figure and dollar_figure million phase i of the sewer expansion project was completed in at a cost of approximately dollar_figure million as a result of the sewer problems port ludlow experienced heavy financial losses and was forced to close the resort during the winter of 13the big_number acres of undeveloped property were not appraised by the parties’ experts in connection with the port ludlow community instead this property was valued either as timberland or development property which was previously discussed petitioner’s expert byron slack separately valued the developed lots each resort improvement and the bare land he assumed that the most likely buyer would be a timber company who would purchase the resort along with the surrounding timberland in estimating the value of the developed lots mr slack utilized a subdivision approach wherein he capitalized the net_income expected to be generated from sales of the lots first mr slack estimated the current market_value of the lots based on previous lot sales by petitioner in the port ludlow area he then estimated the reasonably expected absorption rate ie the rate and period over which the lots would be sold because of the sewer moratorium mr slack assumed that lot sales would not recommence until he further estimated that lot sales would average approximately per year from through and that the lots would be entirely disposed of in next mr slack deducted the estimated costs associated with selling the lots he estimated the costs of sale pincite percent of the sales_price of the lots these costs would include site preparation sales costs property taxes utilities and roads mr slack then estimated an additional cost of dollar_figure per year for general overhead administrative expenses marketing supplies etc mr slack also apportioned part of the expected costs for the sewer upgrade which he estimated at a total of dollar_figure million to the developed lots finally mr slack capitalized the net_income from the lots at a rate of dollar_figure percent to arrive at the fair_market_value of the lots this capitalization rate has both debt and equity components as well as adjustments for risk and illiquidity according to mr slack the income flow from the lots as determined under this subdivision approach was negative thus mr slack determined that residential use of these lots was not the highest_and_best_use rather than consider other potential uses for the lots mr slack thought that it was more reasonable to estimate the value of the lots at dollar_figure each or dollar_figure total in estimating the value of the improvements at port ludlow mr slack utilized a cost approach he rejected the market approach as a reliable indicator of value because of the lack of good comparable sales he also rejected the income approach because there was insufficient data from which to precisely determine revenue and costs in addition in most cases the income approach yielded extremely low or negative values mr slack utilized the market approach however to estimate the value of the land underlying the improvements mr slack determined the following fair market values for the land and improvements at port ludlow land and improvement value golf course and related improvements convention center restaurant sales office and dollar_figure big_number information center marina and related improvements miscellaneous big_number big_number big_number total dollar_figure finally mr slack estimated the value of approximately acres of bare undeveloped land at dollar_figure using the market approach in arriving at this value mr slack considered the wastewater treatment problems at port ludlow to be a particularly significant factor even after the planned sewer expansion project some of the land would be left without access to the wastewater treatment system moreover most of the land had soil characteristics that did not allow for on-site sewer systems mr slack apportioned part of the dollar_figure million expected costs for the sewer upgrade to the bare and improved land mr slack also made adjustments to his comparable sales to account for differences in access and view no time adjustment was made however because land values remained stable in jefferson county during the time period in sum mr slack estimated the value of the port ludlow community including the developed lots the undeveloped land and all the improvements less total estimated sewer expansion costs of dollar_figure million at dollar_figure respondent’s experts christopher k monger and michael f griffin of palmer groth pietka inc determined that the highest_and_best_use of the property is its current use as a resort and that the most likely buyer would be a single developer or investor who would continue to operate it as a resort messrs monger and griffin valued the port ludlow community in the aggregate as opposed to in bulk with the exception of the developed lots in other words they summed the values of the individual components rather than determining the value of the individual components as if offered and sold on the market to a single buyer in one transaction in estimating the value of the developed lots messrs monger and griffin utilized a sales comparison or market approach to arrive at the value of each lot they then adjusted the aggregate of these values to arrive at a bulk value the bulk value reflects the subject’s value if sold as a single entity to one buyer in one transaction and it reflects the purchaser’s acceptance of the marketing risk and holding costs messrs monger and griffin assumed an absorption rate of lots per year for the first years increasing gradually up to lots per year for an overall average of lots per year they deducted selling and holding costs equal to approximately percent of sales from the aggregate value of the lots then a total discount of percent ie percent attributable to the time_value_of_money and percent expected profit was applied to arrive at the bulk value of the lots messrs monger and griffin arrived at a final bulk value of dollar_figure for the developed lots messrs monger and griffin estimated the value of the improved portions of port ludlow using a cost approach an income approach was also used for those properties for which there was sufficient revenue and expense data ie the restaurant marina and golf course the sales comparison approach was not considered a reliable value indicator since individual resort components sell infrequently and they derive their value mostly in connection with the larger resort property messrs monger and griffin utilized the sales comparison approach however to estimate the value of the land underlying the improvements that method is discussed below messrs monger and griffin determined the following fair market values for the land and improvements at port ludlow land and improvement value golf course convention center and sales office restaurant marina dollar_figure big_number big_number big_number total dollar_figure in addition messrs monger and griffin utilized the cost approach to estimate the value of certain retail and commercial facilities that were under construction in at dollar_figure finally in estimating the value of the vacant undeveloped land messrs monger and griffin divided the parcels into functional units or a smaller number of property groups with similar higher and best uses they then valued each functional unit by using the comparable sales_method adjustments were made for size location access topography view and access to utilities no adjustment was made for the time of the comparable sale because messrs monger and griffin concluded that land values in jefferson county remained relatively stable throughout the period messrs monger and griffin concluded that the value of the vacant land was dollar_figure messrs monger and griffin deducted dollar_figure million from the aggregate values of the individual components as a reserve to cover future estimated sewer expansion costs they concluded that the port ludlow community had fair_market_value of dollar_figure in evaluating the expert opinions with respect to the value of the port ludlow community we found several problems that seem to account for much of the difference between the experts’ value conclusions first we believe that mr slack overstated the costs associated with the developed lots thus underestimating the value of the developed lots mr slack estimated the costs of sale pincite percent of the sales_price of the lots and determined an additional cost of dollar_figure per year for general and administrative expenses we note that petitioner’s actual costs of sale for each of the years through were approximately percent of the sales_price next we believe that messrs monger and griffin were inconsistent in determining that the most likely buyer would be a single developer or investor who would continue to operate the port ludlow community as a resort and then apply an aggregate value approach rather than a bulk value we believe that the bulk value approach that messrs monger and griffin used to value the developed lots should be extended to the entire resort accounting for these differences and considering all the evidence with respect to the port ludlow community we conclude that the appropriate value for the port ludlow community is between dollar_figure and dollar_figure million port gamble townsite and tree nurseries the port gamble townsite located in port gamble washington was founded in since then it has remained a genuine company town and has been designated as a national historic landmark the port gamble sawmill is one of the oldest operating sawmills in the united_states and it still remains the employment center and focal point of port gamble petitioner transferred to the partnership the land on which the port gamble sawmill and related town are located the town buildings and the log dump site petitioner retained all the physical mill facilities and leased back the land underlying the mill the log dump site and the town from the partnership the townsite improvements consist of single-family homes duplex and nonresidential buildings including a country store company offices community hall and post office building masonic temple church gas station fire hall and carpenter shop the town’s structures are wood and were built between and the style quality and condition of these structures vary widely they lack functional heating systems but have chimney systems for occupants to install wood-burning stoves plumbing and electrical fixtures are minimal although sufficient spring water was available to supply port gamble’s needs the water system was not in compliance with state and federal regulations in terms of water quality on date the sewer treatment plant was operating at or above capacity on a regular basis it was sufficient for existing improvements but additional development would likely require additional treatment capacity the homes in port gamble were generally rented to mill workers at an average rent of approximately dollar_figure per month less than the cost to operate the townsite petitioner also transferred to the partnership the land buildings and inventory associated with its cyrus t walker tree nursery and its 40-acre hansville transplant nursery the nurseries grow douglas fir seedlings for reforestation of cut- over timberlands and have the capacity to produce to million seedlings annually this seedling production had historically been used to reforest petitioner’s timberlands mr slack petitioner’s expert concluded that the structures at port gamble were substantially deteriorated and that the townsite had been operating at an ongoing loss according to mr slack any alternative use of the port gamble townsite land and improvements that would entail additional development or additional use of the existing structures was not financially feasible due primarily to the poor quality and condition of the sewer treatment and water systems and to limitations on potential uses as a result of the historical designation as a result mr slack concluded that the highest_and_best_use of the townsite was to vacate the structures and use the excess land as a tree farm mr slack determined that because of the negative income stream produced by the property in its current state and the infeasibility of any alternative uses the cost and market methods were not appropriate mr slack believed that the income approach was the best_method because the houses were all rented and the property was never subdivided utilizing the income approach mr slack determined the value of the townsite and related properties to be equal to the salvage_value of the improvements plus the value of the land as a tree farm or dollar_figure respondent’s expert christopher s eldred of lamb hanson lamb appraisal associates inc determined that the highest_and_best_use of the townsite was reasonably reflected in most instances by its current mixed use he believed that the houses were in fair to average condition and assumed separate sales with no additional development mr eldred estimated the value of the townsite using a combination of the cost and comparative sales approaches in valuing the millsite and log dump property he used only the comparative sales approach mr eldred determined that the income approach was inappropriate because structures like the subject structures are generally not purchased for the purpose of receiving rental income he found that most of the nonresidential buildings such as the church fire station community hall and masonic temple were special purpose facilities for which no meaningful rental expense and income data are available he believed that the actual rents charged by petitioner in were not reflective of market rents mr eldred determined that the fair_market_value of the port gamble townsite and related properties was as follows land and improvement value millsite industrial land dollar_figure log dump property big_number townsite-residential big_number townsite-nonresidential big_number total dollar_figure we agree with mr eldred that the highest_and_best_use of the townsite was its current mixed use and that the income approach was generally inappropriate for the subject propertydollar_figure however we believe that a couple of factors would result in a lower market_value than that determined by mr eldred first mr eldred utilized a sales comparison approach to value the millsite as industrial property the mill itself however was still owned by petitioner thus while a hypothetical buyer could purchase the land it would be severely constrained in its use of the land since the land was subject_to a 20-year lease in favor of petitioner we believe that a capitalized income approach would be more appropriate next mr eldred did not factor in any cost with respect to the water system although a hypothetical buyer of one of the houses would not incur costs to improve or correct the entire system we believe that a buyer would consider the problems with the water system and factor it into the price it is willing to pay for the house finally mr eldred did not factor in any selling_expenses with respect to the properties even though he indicated at trial that such costs would probably be approximately percent of the selling_price 14mr slack subsequently appraised the port gamble townsite as of date and although that appraised value is not controlling for purposes of the present case we note that in the subsequent appraisal he too concluded that the highest_and_best_use was a historical townsite and that the income approach was inappropriate in estimating the value of the nurseries mr slack determined that an income approach was the best indicator of value he rejected use of the market approach due to lack of comparable sales both nurseries were operating at a continual loss and the losses were forecasted to continue into the future based on these losses and the absence of reasonable and probable alternative uses mr slack determined that the value of the nurseries was equal to the estimated salvage_value of the improvements plus the value of the vacant land mr slack concluded that the highest_and_best_use of the vacant land was for residential use as opposed to agricultural use he also considered the lack of water rights at the hansville transplant nursery to be a limiting factor accordingly mr slack concluded that the fair_market_value of the cyrus walker nursery was dollar_figure and the hansville transplant nursery was dollar_figure mr eldred utilized a cost approach to estimate the values of the nursery improvements as no comparable sales were discovered and he used a comparable sales approach to value the land underlying and surrounding the nurseries in valuing the land mr eldred assumed a highest_and_best_use as residential property mr eldred concluded that the fair_market_value of the cyrus walker nursery was dollar_figure and the value of the hansville transplant nursery was dollar_figure we agree with mr eldred that a cost approach is appropriate in valuing the nurseries and that an income approach artificially undervalues them the evidence indicates that petitioner operated these nurseries for the purpose of providing seedlings to petitioner for reforestation we believe that the most likely buyer would be the owner of a tree farm and similarly operate the nurseries as a source of supply rather than a profit center after considering the above factors and the other evidence before us we conclude that the value of the port gamble townsite and related properties including the nurseries was between dollar_figure and dollar_figure million in sum we have reviewed the voluminous valuation evidence with respect to the individual assets introduced through both the testimony and reports of seven different experts all the experts were qualified but we are aware of the bias reflected in their assessments given the vastly disparate values assigned to the various assets by each party’s experts we have narrowed these values to a reasonable range of values based upon all the evidence our valuation ranges are as follows asset fair_market_value approximate timber timberland development property port ludlow community port gamble townsite and tree nurserie sec_2 million dollar_figure-40 million million million total dollar_figure million valuation by reference to the partnership units the partnership units were publicly traded on the pacific stock exchange there were approximately million partnership units outstanding during the first days following commencement of when issued trading the aggregate trading volume was big_number units or percent of the number of units outstanding and the weighted average trading price of the units was approximately dollar_figure per unit petitioner argues that the value of the washington assets held by the partnership must be determined by reference to the partnership unit prices set by the market thus according to petitioner the partnership's assets had an aggregate fair_market_value on date of approximately dollar_figure million based on the sum of the aggregate public trading price of the units ie million units x dollar_figure per unit or dollar_figure million and the initial indebtedness of the partnership dollar_figure million furthermore petitioner argues that the unit price does not represent a discount from the liquidation value of the partnership because with a publicly traded company there is no difference between the aggregate trading value of the units and the amount produced by subtracting the entity's liabilities from the fair_market_value of its individual assets to support its position petitioner introduced the reports and testimony of two expert witnesses professor michael bradley who holds a chair professorship at the fuqua school of business at duke university and a joint appointment at the duke law school and gilbert e matthews of bear stearns co professor bradley described the efficient market hypothesis which provides that in an efficient capital market security prices constitute unbiased estimates of the value of the underlying assets more specifically security prices are unbiased estimates of the value of the future cash-flows that will accrue to the holder of that security and the ultimate source of these cash-flows is the productivity of the underlying assets professor bradley determined that the units were efficiently valued by the market as evidenced by the relationship between the pricing of the units and the douglas fir stumpage prices he noted that the dollar_figure million decrease in the aggregate market_value of petitioner’s stock on the exdividend date15 confirmed the efficiency of the market’s valuation of the partnershipdollar_figure professor bradley concluded that the market price exdividend refers to the situation where a dividend has been declared but not paid when stock is sold exdividend the seller and not the buyer has the right to the next dividend 16professor bradley attributed the difference between the observed dollar_figure million decrease and the dollar_figure million aggregate value of the partnership units to the wealth effect of spinoffs according to professor bradley there are two explanations for this effect first a spinoff may lead to better valuation of each entity because the two businesses may be followed by different analysts and may attract different investors in addition transaction costs may provide incentives for sellers to sell their stock before the exdividend date and continued of the units fairly represented the value of the underlying assets of the partnership and that any potential control premium that may have been associated with the units was incorporated in the market price of the units mr matthews generally supported professor bradley respondent on the other hand argues that the trading value of the partnership units is irrelevant in determining the value of the assets in petitioner’s hands respondent contends that the efficient market hypothesis relates to the valuation of an entity’s securities not the underlying assets and that in the timber industry the value of an entity’s assets will greatly exceed its trading value because of the long time period it takes to generate cash-flows we disagree with respondent that the trading value of the units is irrelevant to a determination of the value of the underlying assets however we do not accept petitioner’s contention that the aggregate value of the partnership units at the dollar_figure trading price should be used to mathematically determine the value of the partnership's assetsdollar_figure continued for buyers to wait until after the exdividend date 17petitioner argues that two prior tax_court opinions stand for the proposition that when valuing the assets of a publicly traded company there is no difference between the freely traded minority stock value and the value of the underlying assets 96_tc_606 affd without published opinion 970_f2d_897 2d cir continued a minority discount reflects a minority shareholder’s inability to compel liquidation and realize a pro_rata share of the net asset value 101_tc_412 82_tc_239 affd without published opinion 786_f2d_1174 9th cir generally the trading price of securities in a free and active market represents the value of marketable minority continued estate of brownell v commissioner tcmemo_1982_632 we disagree in philip morris inc and consol subs v commissioner supra philip morris inc acquired the stock of seven-up co through its wholly owned subsidiary we were called on to determine the value of the intangible assets of seven-up co in doing so we determined that the residual_method was inappropriate because a control premium had been paid we noted that the control premium represented a payment for voting control_over and above the value attributable to the underlying assets we concluded that the amount of the control premium was the price paid in excess of the trading price prior to the announcement of the acquisition id pincite we found that philip morris inc was an over-anxious purchaser who had not obtained adequate information about seven-up co or conducted a due diligence investigation of seven-up co however we went on to value the intangibles using the excess earnings approach which yielded a value slightly different from the aggregate trading value although we used the aggregate trading value to validate the reasonableness of our determination under the excess earnings approach we did not hold that the aggregate trading value was determinative of the aggregate value of the underlying assets id pincite in estate of brownell v commissioner supra we were called on to determine the value of unregistered stock of pope talbot inc for estate_tax purposes we did not determine the value of the underlying assets and expressed no opinion as to the relationship between the trading value of the stock and the value of the underlying assets accordingly we find this case inapposite interests estate of jung v commissioner supra pincite n limited_partnership interests may be analogized to a stock interest in this respect harwood v commissioner supra similarly courts have recognized a fractional_interest_discount in valuing undivided interests particularly when valuing real_property 84_f3d_196 5th cir 64_tc_889 the discount is an acknowledgment of the restrictions on sale or transfer of property when more than one individual or entity holds undivided fractional interests estate of bonner v united_states supra estate of fawcett v commissioner supra we believe that such a discount was reflected in the trading price of the partnership units the units that were being traded were limited_partnership units limited partners in the partnership had no management power limited voting rights and significant limitations on their power to remove the managing general_partner moreover the units were newly issued the value of the assets that had just been transferred to the partnership was uncertain as evidenced by the large variance in the values assigned to them by the various experts in this casedollar_figure in addition most of the underlying assets consisted of 18this uncertainty is also reflected in the value estimates that were made for petitioner prior to transferring the washington properties timberland and other real_property which generally take a long time to generate cash-flowsdollar_figure we recognize that our previously stated_value range for the specific washington properties is significantly greater than the asset value that one would arrive at through petitioner's mathematical use of the trading price of the partnership units on the other hand as indicated above we believe that the market price of the partnership units is relevant to our ultimate determination taking this into consideration we conclude that figures in the lower range of our approximate valuations are a better indication of true value based upon all the evidence we 19the washington properties were transferred to the partnership because petitioner's board believed that the market_value of the properties was not fully reflected in the trading price of petitioner's stock at trial when petitioner's chief_executive_officer was asked if he believed that the market_value of the properties had been fully reflected in the trading price of petitioner's stock he stated i think that the market_value is reflected in the price just like weyerhaeuser you know it's like saying the timber value in weyerhaeuser is reflected in its market_value it is reflected in the market_value but if you were to take the timber value of weyerhaeuser and appraise it it would be greatly in excess of the market_value of weyerhaeuser and so why is that the case the cash-flows in timberland you know take many many years to turn out and so that-- and the returns on timber are very low they don't-- timber only grows about five percent a year so the values in this in our industry in any of our publicly traded companies if you appraise the timberland it's going to appraise higher than the market_value of the stock so this is sort of a general statement that you would make about any company in our industry conclude that the washington properties had the following fair market values on date timberland dollar_figure million development million port ludlow million port gamble million dollar_figure million deductibility of expenses the next issue we must decide is whether petitioner may offset certain expenses_incurred in connection with the distribution against its sec_311 gain in petitioner incurred dollar_figure of legal accounting investment banking and other fees relating to the formation of the partnership the transfer of the washington properties and the distribution of the partnership units petitioner agrees that these expenses are capital in nature and therefore not deductible under sec_162 rather petitioner argues that such sales expenses may be used to offset its gain on the taxable_distribution it is well settled that costs connected with the sale of a capital_asset are capital expenditures to be used to offset against the sales_price 397_us_572 488_f2d_270 9th cir revg 57_tc_524 323_f2d_913 9th cir affg tcmemo_1961_341 151_f2d_441 8th cir affg 4_tc_329 stokely-van camp inc v united_states cl_ct affd 974_f2d_1319 fed cir sec_311 provides that if a corporation distributes appreciated_property to a shareholder then gain shall be recognized as if the property distributed had been sold at the time of the distribution see also 104_tc_574 thus where appreciated assets are distributed by a corporation sec_311 treats such a distribution as a deemed sale we see no reason why transaction costs should be treated differently in a deemed sale than they are in an actual sale accordingly we hold that petitioner may offset its expenses_incurred in connection with the distribution against its sec_311 gain the next issue is whether petitioner may deduct investment banking fees for advice regarding potential hostile takeovers under sec_162 petitioner retained bear stearns co bear stearns in date to advise its board_of directors regarding potential unfriendly proposals to purchase the company pursuant to this arrangement bear stearns agreed to review petitioner’s strategies financial position charter documents etc in order to obtain a level of understanding that would allow bear stearns to evaluate instantly any future proposal to acquire petitioner as well as recommend any changes that would strengthen management’s negotiating position in such an event petitioner paid bear stearns dollar_figure in and dollar_figure in with respect to this advice no takeover was ever threatened or attempted sec_162 permits taxpayers to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is of common or frequent occurrence in the type of business involved 308_us_488 290_us_111 an expense is necessary if it is appropriate or helpful to the development of the taxpayer’s business 383_us_687 welch v helvering supra in contrast sec_263 disallows a deduction for capital expenditures expenditures that give rise to a long-term benefit or are incurred for the purpose of changing the corporate structure are capital expenditures 503_us_79 105_tc_166 in determining whether fees paid for business advice and counsel are capital we look to the nature of the services performed by the adviser rather than their designation or treatment by the taxpayer 76_tc_351 affd 722_f2d_1462 9th cir 63_tc_86 affd 539_f2d_409 5th cir our inquiry thus focuses on whether the services were performed in the process of giving business advice or whether the services were performed in the process of effecting a change in corporate structure for the benefit of future operations indopco inc v commissioner supra pincite honodel v commissioner supra in the present case the nature of the services performed by bear stearns was business planning or advice the amounts paid to bear stearns did not result in any change in corporate structure or long-term benefit we believe that this case differs from indopco inc v commissioner supra and a e staley manufacturing co v commissioner supra both of which involved acquisitions of the corporate taxpayer’s stock that gave rise to long-term benefits here no acquisition or takeover was ever threatened or attempted accordingly we hold that the fees petitioner paid to bear stearns were not capital expenditures and therefore are deductible pursuant to sec_162 the final issue is whether petitioner may deduct fees paid to depository trust co in connection with holding petitioner’s stock in street_name pursuant to sec_162 petitioner has introduced no evidence regarding the specific nature or purpose for this expenditure therefore we find that petitioner has not met its burden of proving that it is entitled to a deduction under sec_162 and we uphold respondent’s determination that the expenditure must be capitalized decision will be entered under rule
